IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 169 DB 2019 (No. 91 RST 2019)
                                :
                                :
WILLIAM EVERETT HARRIS          : Attorney Registration No. 84944
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Out of State)


                                          ORDER


 PER CURIAM


        AND NOW, this 18th day of November, 2019, the Report and Recommendation of

 Disciplinary Board Member dated November 8, 2019, is approved and it is ORDERED

 that William Everett Harris, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that he has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.